PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/664,307
Filing Date: 31 Jul 2017
Appellant(s): Luo et al.



__________________
Christina Mangelson (Reg. No. 50,244)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 5, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 27, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4 – 5, 7 – 8, 11 – 13, 15, 17 – 22, 24, & 26 0 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lambla et al. (U.S. Patent No. 6,699,946), in view of Kaiho et al. (U.S. Patent No. 8,440,784 B2), Konno et al. (US 2015/0065664 A1), Zia et al. (US 2015/0111794 A1), and Park et al. (US 2007/0004862 A1).
Claims 2 – 3 &  25 are rejected under 35 U.S>C 103 as being unpatentable over Lambla et al., Kaiho, Konno et al., Zia et al., Park et al., as applied to claim 1 above, and further in view of Drane et al. (US 2013/0298353 A1).
Claim 14 is rejection under 35 U.S.C 103 as being unpatentable over Lambla et al., Kaiho, Konno et al., Zia et al., Park et al., as applied to claim 1 above, and further in view of Perego et al. (US 2006/0058432 A1) and CABOT CAB-O-SIL® Fumed Silica in Unsaturated Polyester Resins © 2010.
Claim 16 is rejected under 35 U.S.C 103 as being unpatentable over Lambla et al., Kaiho, Konno et al., Zia et al., and Park et al., as applied to claim 1 above, and further in view of Yung (US 2011/0305860 A1).

(2) Response to Argument
Appellant argues, “Lambla fails to teach or suggest several limitations of independent claim 1. While Lambla states that their polyphenylene sulfide can be manufactured according to methods that can form linear products of high molecular weight, there is no teaching compositions that are formed with linear polyphenylene sulfide that contains less than about 1 mol.% crosslinking units based on the total monomer units of the polyarylene sulfide” (Brief, Pg. 6).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. This deficiency was cured by the citation of Kaiho. In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Appellant argues, “Lambla does not disclose or suggest an injection molded part formed of a thermoplastic composition that has a melt viscosity of about 3 kilopoise or less as required by independent claim 1. In addition, Lambla does not disclose or suggest an injectioned molded part that has a tensile elongation at break of about 50% or more, a notched Charpy impact strength of about 3 kJ/m2 at 23°C, or about 60% or more strength retention following heat aging at 165°C, as required for the injection molded part of independent claim 1” (Brief, Pg. 6).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. Although Lambla taught the presence of disulfides, the relationship between disulfides and low melt viscosity was discussed in the citation of Konno et al. In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With regard to the properties of elongation at break, notched Charpy impact strength, and strength retention, the composition and method for achieving these properties are encompassed by the combination of cited prior art, as discussed in the previous office action and the detailed discussion below.

Appellant argues, “The invention of Lambla is aimed at improving the impact strength of the polyarylene sulfide compositions by incorporating the combination combination of the olefinic elastomer and the crosslinking agent according to a particular method (col. 7, ll. 32 – 47). Thus, Lambla itself teaches that it is not only the components of a composition that affect the mechanical characteristics of a product, but also the methods used to form the composition that affect the mechanical characteristics of the product... Even though these three examples utilize the exact same composition, the morphology of the resulting compositions was quite different, with the Example 1 composition being quite irregular, the other two samples having a more regular morphology.
“Thus, the primary reference cited by the Examiner teaches that even identical compositions cannot be assumed to have the same physical characteristics. The cited references that that composition content alone cannot establish properties between similar (or even identical) compositions. One of skill in the art would likewise understand that other aspects of a product formation beyond just the components of the compositions used to form the product can have a very large effect on the physical characteristics of the formed product (Brief, Pgs. 10 – 11).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. First, Appellant’s argument suggests Appellant has incorrectly assumed the rejection of the claimed properties was based on the composition of Lambla et al. alone. However, the rejection of the claimed properties was based on the composition and structural features taught by the combined cited references. For instance, crosslinking is the result of composition and structural features 
Second, addressing the different morphologies observed, Lambla et al. has a number of different inventive working examples. Lambla’s example 1 introduces all the ingredients (PPS, impact modifier, and crosslinking agent) into the mixer simultaneously. The morphology is irregular (network formed by the crosslinking has been torn up by shearing in the mixer). Lambla’s example 2 when crosslinking agent (C2) is introduced into the mixer 3 minutes after the PPS and impact modifier (C1), resulting in crosslinking and a regular/stabilized morphology. Lambla’s example 3 adds the impact modifier (C1) into the mixer 3 minutes after the introduction of PPS and crosslinking agent (C2), resulting in crosslinking and a regular/stabilized morphology.
With regard to Applicant’s method of forming their molded article, Applicant’s specification teach crosslinking agent can be performed at any time, but is preferably added after polyarylene sulfide and impact modifier are mixed (¶ [0044]). Thus, Applicant’s method of incorporating the components is consistent with the teachings of Lambla’s working example 2.
Appellant’s argument merely demonstrates it would have been obvious to one of ordinary skill in the art prior to Appellant’s effective filing date that optimizing the morphology and other mechanical properties dependent on crosslinking (e.g. impact strength, elongation at break, impact strength, and strength retention) are achievable through routine experimentation by adjusting the order of adding the components into In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Third, it is worth noting that none of Appellant’s working examples meet the limitations of Appellant’s claim 1. Support for Appellant’s method of manufacturing and claimed properties can only be found in the broad teachings of the specification.
Fourth, the properties of an article flow from the composition, structure, and method of manufacturing. Appellant agrees the prior art teaches the same structure and composition. As such, by asserting the molded articles of the prior art has identical composition and yet may not have the same properties, Appellant’s argument implies their inventors had a different method of manufacturing the molded part of their independent claim compared to the molded part of the cited prior art to achieve said claimed properties. However, Appellant has failed to point to any specific differences in composition or method of manufacturing of their own injection molded part (according to their specification) with the injected molded part taught by the prior art that would lead to a difference in the specific properties of Appellant’s claims: V-0 flammability standard, strength retention, tensile elongation at break, or impact strength.
Let us consider a point-for-point analysis of the method of manufacturing and composition for forming the molded part taught by Appellant’s specification and the prior art in the tables below:
Comparison of the methods
Appellant’s Method of Manufacturing Molded Part
Lambla’s Method of Manufacturing Molded Part
Modification from Konno et al.
 (1) poly(phenylene) sulfide (Polyarylene sulfide) melt kneading (blended) in an extruder (¶[0043]) 
(1a) Optional treatment of polyarylene sulfide with compounds, such as disulphides, before or during addition of crosslinking agent, in order to achieve melt viscosity of about 3 kPoise or less & halogen content to less than 1000 ppm (¶¶[0064] – [0066]). 
(1) Polyphenylene sulfide (PPS) kneading/blending in an extruded (Col. 7, Line 48 – Col. 8, Line 49)
(1a) The PPS may include additives, such as disulphides (Col. 3, Line 31).
(1a) liquid-liquid phase separation in presence of disulphide achieves melt viscosity 0.03 to 1 kPoise & halogen content less than 900 ppm

(2) addition of impact modifier (see composition in table below) well distributed throughout polyarylene sulfide (¶[0044]) Impact modifier can be added with polyarylene sulfide or downstream prior to point PPS becomes molden (¶[0083])



Working Example 3 with good morphology: Impact modifier added a few minutes after PPS.

(3) addition of crosslinking agent after mixing of PPS and impact modifier (¶[0044])

(3) crosslinking agent (C2) (Col. 5, Lines 6 – 8) and blended with PPS and C1 to form homogenous dispersion (Col. 7, Lines 32 – 63) Working Example 2: good morphology (crosslinking) when crosslinking agent (C2) added after 3 min of mixing of PPS & C1.

(5) Polymerization in solvent with alkali metal sulfide (¶[0055]).
Step-wise process:
(a) inside reactor: dihaloaromatic compound reacts in presence of water at 180-235°C until conversion rate is not less than 50 mol% of theoretical necessary amount (¶[0056])
(b) 5 – 7 moles water added per mole of effective amount of charged alkali metal sulfide.
Heat to temperature of about 250°C to about 290°C until melt viscosity is raised to desired level of polyarylene sulfide. Duration of second step is 0.5 to 20 hours (¶[0057])

(b) Adjust molecular weight of PPS to desired value in known manner (i.e. addition of water) (Col. 2, Line 64 – Col. 3, Line 12).
U.S. Pat. No. 3,354,129 teaches:
(a) Polyhalo-substituted aromatic compound reacts with alkali metal sulfide (M2S) at a temperature of 175°C to 350°C. The mol ratio of dihaloaromatic compound to M2S is in the range of 0.9:1 to 2.0:1 (Col. 5, Lines 5 – 11). (b) Molecular weight can be adjusted to desired value by heat treating (e.g. 250°C-500°C) in presence of oxidizing agent (Col. 5, Line 68 – Line 6, Line 11)

(6) Polyarylene sulfide washed with liquid media (e.g. water >100°C or organic solvents) (¶¶ [0060] – [0061])
(6) The PPS may be treated to improve its affinity to the C1 compound with acid, hot water and/or organic solvent. See U.S. Pat. No. 4,889,893 (Col. 3, Lines 42 – 47).

(7) injection molded
(7) injection moulded (Col. 9, Lines 40 – 49)



Comparison of the compositions
Appellant’s Composition of Molded Part

Lambla’s
Composition of Molded Part
Modification from Kaiho
Modification from Zia
Modification from Park
About 10 wt.%  to about 99 wt.% linear polyphenylene sulfide (claim 1 & ¶[0063]) with less than 1 mol% cross-linking units based on total monomer units of polyarylane sulfide
Linear polyphenylene sulfide
Polyphenylene sulfide with less than 1 mol% cross-linking units based on the total monomer units of the polyarylene sulfide


15 – 35 wt.% Crosslinked epoxy-functionalized impact modifier.
The impact modifier is a olefin copolymer or a olefin terpolymer form from glycidal methacrylate and olefin monomers (¶¶¶[0072] – [0074])
0.48 to 38 wt.%
Crosslinked epoxy-functionalized impact modifier.
Olefin terpolymer formed by glycidyl methacrylate (modifier) and alpha-monoolefins



Thermoplastic elastomer is block copolymer having repeating (A-B)n structure, wherein A is hard segment & B is soft segment



Polyphenylene sulfide composition comprising thermoplastic elastomers having (A-B)n repeating structure of hard & soft segments
Fillers, such as glass fibers, silica & silane coupling agents
Particle size of about 5 nm to about 50 nm (




Lubricant, such as molybdenum disulphide
Lubricant, such as molybdenum disulphide



0.1 wt.% to about 2 wt.%
Phthalic acid Cross-linking agent;

0.029 wt.% to about 2.3 wt.% Phthalic acid cross-linking agent



Optional silicone (siloxane) polymer in the amount of about 40 wt.% or less (¶[0103]), specifically polydimethylsiloxane of ultra high molecular weight
Silicone (siloxane) polymer

Polyarylene sulfide composition comprising ultra high molecular weight (greater than 106 g/mol) polydimethylsiloxane


see prior art citations in final office action of January 27, 2021

Appellant argues, “One of skill in the art would not have had a reasonable expectation of success in combining a polymerization scheme that requires formation of a cyclic polyarylene sulfide and thereby provide a polyarylene sulfide for inclusion in a composition as is found in the injection molded part of claim 1” (Brief, Pg. 14).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. First, Konno teaches disulfides used during polymerization is desired for achieving low melt viscosity and low halogen content, as required by claims. 
Applicant asserts that the modification suggested by the office action would require the introduction of disulfide into the polymerization process of Kaiho. This is incorrect. The rejection by the Office suggests modifying Lambla with less crosslinking units (taught by Kaiho) with the process of Konno for achieving desired properties. The reason for citing Kaiho in the Office Action was a motivation for the ratio of crosslinking units compared to monomer units in the overall polymer. Kaiho et al. teach the presence of 0 – 1 mol% crosslinking units is preferable. At no point did the Examiner ever suggest using or modifying the process taught by Kaiho.
Second, for the sake of argument, even if the type of radical catalyst was relevant, contrary to Applicant’s assertion, at no point does Kaiho ever suggest disulfides would destroy formation of a cyclic polyarylene sulfide. Kaiho et al. teach there is a need for producing polyarylene sulfide at even lower temperatures and in an even shorter time (see Kaiho Col. 1, Line 60 – Col. 2, Line 9). Kaiho et al. teach disulfides are not the preferred radical catalyst. Kaiho’s comparative example 3 

Appellant argues, “Clearly, the Examiner has selected only particular components of Kaiho and Konno for combination with Lambla while ignoring other aspects….(Brief, pgs. 15 – 16).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. Kaiho is the secondary reference. Appellant has provided no rationale for why one ordinary skill in the art would consider initial polymerization of a cyclic polymer as relevant to crosslinking ratio. Appellant appears to be pcking and choosing method parameters from a secondary reference that are completely irrelevant to the rejection and motivation for combining the references.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Appellant argues with regard to dependent claims 4 and 5, “Appellants submits that inherency may not be established by probabilities or possibilities. As discussed previously, Lambla teaches and one of skill in the art understands that the physical characteristics of a product are defined by more than simply the components combined to form the product. Formation parameters (temperature, mixing speeds, etc.), relative addition points of components, etc., can all affect the physical characteristics of a product. As such, and particularly in light of the teaching of the reference cited by the Examiner, Appellant respectfully submits that the characteristics of the injection molded part of claim 4 and claim 5 are not necessarily present in the proper combination of the references” (Brief, Pgs. 16 – 17).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. As discussed above for claim 1, Appellant’s argument suggests Appellant has incorrectly assumed the rejection of the claimed properties was based on the composition of Lambla et al. alone. However, the rejection of the claimed properties was based on the composition and structural features taught by the combination of cited references. Crosslinking is the result of composition and structural features achieved from performing the method steps taught by the prior art. Therefore, 

With regard to dependent claim 14, Appellant argues, “According to Lambla, the composition contains from 60 – 99.5% by weight of a polyphenylene sulfide. The compositions of Perego, on the other hand, are primarily a polyamide composition, with an aromatic polymer included in an amount of no more than about 50 wt.%. The Office Action provides no explanation and points to no suggestion in the prior art that would explain what would have prompted one of ordinary skill in the art to consider modifying a polyarylene sulfide composition as taught by Lambla in a similar fashion as was taught for a polyamide composition as taught by Perego with any expectation of success. While the Perego composition can include an amount an aromatic polymer, the amount of this type of polymer in the Perego composition is considerably less than the amount of the polyarylene sulfide component of the Lambla composition. No explanation has been provided by the Office to explain this discrepancy or to explain why one of skill in the art would expect to successfully incorporate a filler described for one type of composition in a completely different type of composition…
“Cabot describes describes the incorporation of fumed silicas in polyester compositions while Perego describes the incorporation of fused silicas in polyamide compositions and Lambla describes the incorporation of silicas in polyarylene sulfide compositions. Polymers of different types are known in the art 
EXAMINER’S RESPONSE: Appellant’s arguments have been fully considered but they are not persuasive. First, contrary to Appellant’s assertion, a composition containing about 50 wt.% polyphenylene sulfide ( “aromatic polymer”), in addition to impact modifier and filler, would not be considered by one of ordinary skill in the art to be “primarily a polyamide composition”.
Second, like Lambla et al., Perego et al. also teach a molded article comprising polyphenylene sulfide, impact modifier, and silica filler. As such, one of ordinary skill in the art would consider Perego et al. to be analogous art. 
Third, regardless of whether the molded polymer is primarily composed of polyamide of polyphenylene sulfide, it is understood by one of ordinary skill in the art that fillers such as fused silica and fumed silica provide the same desirable properties to the molded resin material.

With regard to dependent claims 17, 18, and 19, Appellant argues, “In the Final Office Action, it was stated that Park discloses an injection molded polymer polyphenylene sulfide composition that includes thermoplastic elastomers having an (A-B)n repeating structure such as alternating blocks of polyamide and polyether. However, this is not what Park teaches. As details above, Park teaches that the processable rubber compositions can include either a thermoplastic elastomer or a polyphenylene sulfide as the thermoplastic polymeric material of the compositions, but Park does not teach a composition that includes both a thermoplastic elastomer and a polyarylene sulfide as required in claims 17 – 19” (Brief, Pg. 22).
EXAMINER’S RESPONSE: Appellant’s arguments have been fully considered but they are not persuasive. Park teaches numerous embodiments and combinations of different polymer materials throughout the disclosure. In one embodiment, Park teach curing systems are combined with peroxide curable elastomer, optional other elastomers (i.e. thermoplastic elastomers having (A-B)n repeating structure), and a thermoplastic material (i.e. polyphenylene sulfide) to blend the combination of cure the elastomers (paragraph [0074]). Park also makes a general statement of forming a rubber composition comprising an elastomeric material (i.e. thermoplastic elastomers having (A-B)n repeating structure), a thermoplastic polymeric material (i.e. polyphenylene sulfide), a curative and other additives (paragraph [0100]). Therefore, Park et al. suggest at least embodiment of combining a thermoplastic elastomer, such as an elastomer having an (A-B)n repeating structure, and a high temperature thermoplastic, such as polyarylene sulfide, in the same composition.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        
Conferees:
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781   
                                                                                                                                                                                                     /MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.